Mr. Justice Lawbehoe delivered the opinion of the Court: This was an action of assumpsit, brought by Isaac Watts against Ebenezer Capps, upon the following instrument: “ Yaotalia, III., April 16, 1864. “ In consideration of sixty-five dollars, to be paid to J. & J. W. Bunn, Springfield, Illinois, I, Charles Capps, hereby agree to make a warranty deed to Isaac Watts to the following described real estate, viz.: Lot two, block nine, Gill’s west addition, Atlanta, Logan Co., Illinois. The above premises having been in law, and if not decided at this date, the above to be a firm contract—said Isaac Watts agreeing to pay all taxes against said real estate, provided the same has not been sold for taxes and is beyond redemption. If the property has been sold and the time of redemption expired, then the above to be null and void, otherwise to remain in full force and effect—said Capps giving possession on the 7th day of Hay, 1864—said Watts being the plaintiff in the suit against said real estate hereby agrees to dismiss said suit at his, said Watts’, costs. (Signed) CHARLES CAPPS, “E. CAPPS, “ISAAC WATTS. “ I, E. Capps, guarantee that Charles Capps complies with the above agreement. (Signed) E. Capps.” A jury was waived, and on the trial one Higginbottom was called as a witness, who stated that he wrote the instrument; that he had no recollection of Ebenezer Capps signing the body of the instrument; that, after the contract was executed, Watts and Charles Capps withdrew, leaving himself and Ebenezer Capps; that in ten or twenty minutes or half an hour Watts returned and asked Ebenezer Capps if he would not guaranty the contract for Charles Capps, that Capps said he would, and thereupon witness wrote the guaranty at the bottom of the contract and Ebenezer Capps signed it. The witness further stated that no consideration was paid for Capps’ guaranty and that both of his signatures were genuine. It is insisted by the counsel for plaintiff in error, that the guaranty was a contract subsequent to the original, and that it needed both a consideration and a revenue stamp to make it valid. The original contract, it should be remarked, was stamped. But our construction of this transaction is simply this. By an examination of the agreement, it will he seen that Ebenezer Capps had no interest in it whatever. He was not required by it to do any thing. His first signature, then, under that of Charles Capps, is senseless, except upon the theory that he placed it there with a view of becoming security for Charles. We do not say that this would be a legal presumption from his unexplained signature, but the guaranty written below and signed by him removes all doubt. It probably occurred to Watts, after he retired from the room, that the signature of Ebenezer Capps, as it then stood, might admit of controversy as to its object, and he therefore returned and had him specify the object by re-signing under a guaranty written out in full. As it would be absurd to have him guarantee his own contract, it is evident the parties did not consider he had signed the instrument as a principal. We must suppose that both his signatures were intended for the same purpose, and to bind him in the same way, and that the only object of the second signing under the guaranty was to explain the purpose of the first. We regard the second signature as but a part of the transaction which had occurred a few minutes before, and as only completing what the parties had already sought to do, and therefore requiring neither a new consideration nor a new stamp. The other objection, that there was a variance between the instrument offered in proof and that described in the declaration, is without foundation in the view we have taken of the case. Judgment affirmed.